Opinion filed August 28, 2015




                                          In The

        Eleventh Court of Appeals
                                     ___________

                                No. 11-15-00166-CV
                                     ___________

 IN THE INTEREST OF B.L.S., M.N.S., AND E.B.S., CHILDREN

                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM 58239


                      MEMORANDUM OPINION
      Appellant, Jacky Spires, has filed in this court an amended motion to dismiss
his appeal. In the motion, Appellant requests that this appeal be dismissed. See
TEX. R. APP. P. 42.1(a)(1). Appellant states that he “does not want to disturb the
peace of the children any further” and that “it is in the children’s best interest that he
seeks dismissal of this direct appeal.”
      The amended motion to dismiss is granted, and the appeal is dismissed.


                                                       PER CURIAM
August 28, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.